Walker, J. This was an action of ejectment, with the declaration and notice in the usual form. The only evidence of service, is the sheriff’s return, which was indorsed on the declaration, and is this : “I have this day served this writ of ejectment, by delivering a copy of the same to the within named John O’Donnell, this 12th day of March, 1861.” The thirteenth section of the ejectment act provides, “ that the plaintiff, on the day specified in the notice, or on some day thereafter, upon filing the declaration, with an affidavit of the service of a copy thereof, and of the notice required by the statute, shall be entitled to enter a rule, requiring the defendant to appear and plead within twenty days after entering such rule, etc. This section only authorizes the plaintiff to enter the rule, and a default, to be taken upon filing an affidavit of service. The whole proceeding is statutory, and essentially changes the action as it existed at the common law, and having, amongst other changes, described the mode of making service and return, it must be regarded. No authority is given to issue a summons, or to make service in the manner required in ordinary causes. In this proceeding, the statute has prescribed the practice, and the parties or the courts have no right to say whether it is the best, hut must comply with its requirements. This service fails to do so, and is insufficient. The judgment of the court below must be reversed. Judgment reversed.